Citation Nr: 0910590	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  05-13 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a burn scar on the left 
scalp and face.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from March 1942 to 
May 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The RO last denied reopening the Veteran's claim for 
service connection for a burn scar on his left scalp and face 
in a May 1998 rating decision.  The Veteran did not appeal 
that decision, and it is final.

2.  None of the new evidence submitted subsequent to May 1998 
in support of the Veteran's claim for service connection for 
a burn scar on the left scalp and face is material.


CONCLUSIONS OF LAW

1.  The May 1998 RO rating decision that denied service 
connection for a burn scar on the left scalp and face is 
final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§ 3.160(d), 20.201, 20.302 (2008).

2.  New and material evidence has not been received, and the 
Veteran's claim for service connection for a burn scar on the 
left scalp and face is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In claims to reopen, as in this case, VA must both notify the 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  To satisfy this requirement, VA is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id.

In the present case, notice was initially provided to the 
Veteran in March 2004, prior to the initial AOJ decision on 
his claim.  In December 2006, the Board found that this 
notice did not comply with the Court's decision in Kent and 
remanded for appropriate notice, which was provided to the 
Veteran in September 2007.

The Board finds that the notices provided, read as a whole, 
fully complies with VA's duty to notify.  The Board 
acknowledges that the Veteran was not provided fully 
compliant notice prior to the initial adjudication of his 
claim.  However, any timing deficiency has been cured by 
providing the Veteran with compliant notice and subsequent 
readjudication of his claim in December 2008.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in 
timing of notice may be cured by affording the Veteran 
appropriate notice and subsequent adjudication).  

Likewise, the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the Veteran submitted evidence in connection with his 
claim, which indicates he knew of the need to provide VA with 
information and evidence to support his claim.  Thus the 
Board finds that the purposes behind VA's notice requirement 
have been satisfied, and VA has satisfied its "duty to 
notify" the Veteran, and any error in this regard is 
harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claim.

Generally the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  When a claim 
is one to reopen a finally decided claim, however, VA is not 
obligated to provide a medical examination or obtain a 
medical opinion until new and material evidence has been 
received.  See 38 C.F.R. § 3.159(c)(4)(iii).  Since the 
Veteran has failed to submit new and material evidence to 
reopen his claim for service connection for a burn scar on 
the left scalp and face, VA was not obligated to provide him 
with a medical examination.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Analysis

Rating actions are final and binding based on evidence on 
file at the time the Veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a Notice of Disagreement with 
the decision.  The decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c).  

The Veteran's claim for service connection for a burn on the 
left scalp and face has been denied multiple times in the 
past by both the RO and the Board.  His initial claim for 
service connection was denied by the RO in June 1950.  The 
Veteran did not disagree with that decision, and it became 
final in June 1951.  See 38 U.S.C.A. § 7105.

The Veteran sought service connection again in 1977.  By 
rating decision issued in December 1977, the RO denied the 
Veteran's claim.  The Veteran appealed to the Board.  On 
September 25, 1978, the Board issued a decision denying the 
Veteran's claim.  This decision became final on the date 
issued, and the Chairman of the Board has not ordered 
reconsideration of this decision to date.  See 38 U.S.C.A. 
§ 7103; 38 C.F.R. § 20.1100.

The RO again denied a claim for service connection for the 
Veteran's burn scar on the left scalp and face in an August 
1979 rating decision.  The Veteran appealed that denial to 
the Board, which denied his appeal in a decision issued 
August 27, 1980.  That decision was final on the date issued, 
and the Chairman of the Board has not ordered reconsideration 
of this decision to date.  See 38 U.S.C.A. § 7103; 38 C.F.R. 
§ 20.1100.

Lastly, in a May 1998 rating decision, the RO denied 
reopening the Veteran's claim on the basis that he had not 
submitted new and material evidence.  The Veteran did not 
disagree with that decision, and it became final in May 1999.  
See 38 U.S.C.A. § 7105.  

In August 2003, the Veteran once again filed a claim for 
service connection for a scar on the left scalp and face 
(claimed as being caused by wearing of gas masks).  As 
service connection for this condition has been denied 
multiple times previously, it is clear that this claim is one 
to reopen the previously denied claim.  VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence is evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  The evidence received 
subsequent to the last denial (in this case, the May 1998 
rating decision) is presumed credible for the purposes of 
reopening a claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

New evidence received since May 1998 consists of the 
Veteran's statements and VA treatment records from February 
1998 to March 2005.  The Board notes that the Veteran also 
submitted copies of lay and medical statements and medical 
treatment records, but this evidence is not new as it has 
been previously considered by both the RO and the Board.  

After considering the new evidence, the Board finds that none 
of it is material.  In the September 2007 notice letter, the 
Veteran was advised that his claim was previously denied 
because the evidence of record does not establish that the 
pre-existing burn scar on his left scalp and face was 
aggravated during service.  (There is no dispute that the 
burn scar predated the Veteran's entry into service.)  He was 
advised that the evidence he submits must relate to this fact 
and raise a reasonable possibility of substantiating his 
claim.  

The VA treatment records provided by the Veteran fail to 
relate to this unestablished fact.  Rather they merely note 
that the Veteran has a burn scar on his face and scalp that 
is stable status post skin grafts.  Thus, as it was 
previously established that the Veteran had the burn scar on 
his face and scalp and that he had skin grafts to that area 
subsequent to service, this evidence is merely cumulative and 
redundant.  It is, therefore, not material.

Finally, the Veteran's statements that his burn scar was 
aggravated by service are also not material.  As a lay 
person, he is not competent to establish a medical diagnosis 
or show a medical etiology merely by his own assertions 
because such matters require medical expertise.  See 
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the Veteran is not 
professionally qualified, it is beyond his competence to 
render a medical opinion as to aggravation during service.  
Thus, his statements are not sufficient to constitute new and 
material evidence.

The Board, therefore, finds that new and material evidence 
has not been received to reopen the Veteran's claim.  
Consequently, the Veteran's claim to reopen for service 
connection for a burn scar on the left scalp and face must be 
denied.





ORDER

New and material evidence having not been received, the 
Veteran's claim for service connection for a burn scar on the 
left scalp and face is not reopened.





____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


